Motion Granted and Abatement Order filed August 5, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00323-CR
                                 ____________

                           CESAR URBINA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 155th District Court
                             Austin County, Texas
                      Trial Court Cause No. 2018R-0157

                             ABATEMENT ORDER

      Before this court is appellant’s motion to abate appeal for finding of
indigency. Appellant seeks to abate this appeal for the trial court to hold a hearing
to determine whether appellant is indigent at the time of his appeal, which would
determine whether he is entitled to a free copy of the record for his case. See, e.g.,
Ramadan v. State, 89 S.W.3d 744, 746 (Tex. App.—Houston [1st Dist.] 2002, no
pet.). The State has not filed a response to appellant’s motion.
      This court hereby grants the motion. The trial court is ordered to hold a
hearing on appellant’s request for finding of indigency within 30 days of the date
of this order. The trial court shall see that a record of the hearing is made and shall
order the trial clerk to forward a record of the hearing to the clerk of this court.
Further, we order the Austin County District Clerk to prepare and file with this
court the record of all trial court proceedings and rulings on appellant’s claim of
indigency. The records must be provided without charge and filed with this court
within 45 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket pending resolution of appellant’s request for a finding of indigency
by the trial court. The appeal will be reinstated on this court’s active docket when
the records on the trial court proceedings and the rulings on appellant’s claim of
indigency are filed in this court. This court also will consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.



                                   PER CURIAM



Panel Consists of Justices Bourliot, Poissant, and Wilson.




                                            2